Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 15, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Having reviewed the record in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. The judgment must therefore be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.